Title: From James Madison to William Charles Coles Claiborne, 16 May 1807
From: Madison, James
To: Claiborne, William Charles Coles



Sir,
Department of State, May 16th: 1807.

I have recd. a letter from Messrs: Winter & Harman inclosing a copy of their Memorial to you of Oct. last, with your answer, and claiming a permission to introduce into the Mississippi a ship with slaves which they expect from New Providence.
It being improper to discuss a claim of that sort with the Memorialists, if the grounds of it were less absurd and the stile less exceptionable, I request the favor of you to take occasion to repeat to them that the importation of slaves from a foreign port into the territory of Orleans is forbidden by law, and that if attempted the penalties will be inforced.  I have the Honor &c.
